Citation Nr: 1235272	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  05-18 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a cardiac disability, other than ischemic heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  This case was remanded by the Board in March 2007 and March 2011 for additional development.


FINDING OF FACT

The preponderance of the competent evidence of record is against a finding that the Veteran has a current cardiac disability, other than ischemic heart disease (IHD), which is related to service.


CONCLUSION OF LAW

A cardiac disability, other than IHD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.104, Diagnostic Codes 7008, 7010 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in May 2004, October 2004, April 2005, and April 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to adjudication of the claim, an explanation is required to clarify the specific issue on appeal.  In April 2004, the Veteran filed a claim which included the issue of entitlement to service connection for premature ventricular contractions of the heart.  This claim was denied by a December 2004 rating decision, and the Veteran perfected an appeal of the issue to the Board in June 2005.  Separately, the Veteran filed an additional claim for entitlement to service connection for atrial fibrillation of the heart in April 2005.  That claim was denied by an October 2005 rating decision, but an appeal was not perfected to the Board.  In a March 2007 remand, the Board construed the claim on appeal as a general claim for service connection for any disability of the heart, specifically "a heart disorder manifested by premature ventricular contractions."  In March 2011, the Board remanded the claim again, this time construing the claim on appeal as a general claim for service connection for a "cardiac disability."

Following the March 2011 Board remand, the Veteran was provided with VA medical examinations and opinions with regard to his heart disability.  An August 2011 VA medical opinion, specifically opined that the Veteran at least as likely as not had a diagnosis of ischemic heart disease (IHD).  As the Veteran is presumed to have been exposed to herbicides during service in Vietnam, service connection for IHD was then properly granted on a presumptive basis by a November 2011 rating decision.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Subsequently, in May 2012, the Appeals Management Center issued a supplemental statement of the case, addressing the single issue of entitlement to service connection for a cardiac disability that found that service connection was not warranted for a cardiac disability, other than IHD.

As a result of those actions, the Board is currently presented with the issue of entitlement to service connection for a cardiac disability, despite the fact that service connection is already in effect for a cardiac disability.  The Board notes that IHD is a specific diagnosis and the regulations define what constitutes IHD.  There are other heart disabilities which are not ischemic in nature and thus not included in the diagnosis of IHD.  It is possible for the Veteran to have two separate heart disabilities, one ischemic and one non-ischemic.  Therefore, it is also possible for there to be a separate claim for a heart disorder other than IHD, despite the fact that service connection for IHD has already been granted.

Regardless of their specific diagnosis and etiology, for VA purposes heart disorders are generally rated on the basis of their impact on the Veteran's metabolic equivalent (METs) levels.  Indeed, of the 14 separate diagnostic codes available for diseases of the heart in the VA Schedule for Rating Disabilities, 12 of them are rated primarily based on nearly identical criteria which contemplate METs levels and related symptomatology.  38 C.F.R. § 4.104, Diagnostic Codes 7000-7020 (2011).  When it is not possible to separate the effects of a service-connected disorder and a nonservice-connected disorder, the principle of reasonable doubt dictates that such signs and symptoms be attributed to the service-connected disorder.  Mittleider v. West, 11 Vet. App. 181 (1998).  The Veteran's service-connected IHD is currently rated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  As the manifestations, for rating purposes, of all heart disabilities which fall under Diagnostic Codes 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7011, 7015, 7016, 7017, 7018, 7019, and 7020 are so similar, the Board finds that issuing a separate decision on any disability which is rated under any of those codes would pose a high risk of either pyramiding or violating the holding of Mittleider.  38 C.F.R. §§ 4.14, 4.104 (2011); Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, the Board finds that service connection is already in effect for all heart disabilities which are rated under the diagnostic codes listed above.  To the extent that the claim on appeal contemplates any disability which falls under those diagnostic codes, the Board finds that the claim is moot as service connection has already been granted for the disability, and there is no case or controversy over which the Board has jurisdiction.  38 U.S.C.A. §7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200 (2011).  The claim is similarly moot to the extent that the Veteran claims that his heart disorder is secondary to exposure to herbicides, as service connection for a heart disorder has already been granted on a presumptive basis due to presumptive exposure to herbicides.  38 U.S.C.A. §7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200 (2011).

However, there are two remaining diagnostic codes which do not conform to the general METs rating schedule used by those listed above.  These diagnostic codes are Diagnostic Code 7008, which contemplates hyperthyroid heart disease, and Diagnostic Code 7010, which contemplates supraventricular arrhythmias.  38 C.F.R. § 4.104, Diagnostic Codes 7008, 7010 (2011).  The medical evidence of record shows that the Veteran has numerous diagnosis of atrial fibrillation.  The August 2011 VA medical opinion specifically stated that atrial fibrillation was a non-ischemic heart condition.  Accordingly, it is not currently service-connected.  In addition, the rating criteria listed under Diagnostic Code 7010 specifically contemplate atrial fibrillation.  Therefore, the evidence of record shows that the Veteran has a current diagnosis of a non-ischemic heart condition whose rating criteria do not overlap with those of his service-connected IHD.  Accordingly, the Board shall adjudicate the issue on appeal but restrict the adjudication strictly to heart disabilities whose manifestations can be rated exclusively under 38 C.F.R. § 4.104, Diagnostic Codes 7008 and 7010 (2011).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  For certain chronic disorders, including cardiovascular-renal disease, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  The determination as to whether the requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

The Veteran's service medical records are negative for any diagnosis of a heart disorder.  On a March 1971 separation report of medical history, the Veteran reported having, or having previously had, pain or pressure in his chest.  The report noted that complaint included a pounding heart, frequent indigestion, and stomach trouble, and had been diagnosed as indigestion.

After separation from service, multiple private medical reports dated in March 1984 stated that the Veteran complained of heart palpitations which began in February 1984.  Following hospitalization and diagnostic testing, the diagnosis was cardiac palpitations, or premature ventricular contractions, which were well controlled.  The medical evidence of record shows that remote incidents of heart palpitations, premature ventricular contractions, or atrial fibrillation have been consistently reported and diagnosed since March 1984.

In an April 2011 VA heart examination report, the Veteran reported that he started experiencing premature ventricular contractions in the 1970s.  Following a review of the claims file, physical examination, and diagnostic testing, the diagnosis was atrial fibrillation, status post atrioventricular node ablation with no evidence of heart failure.  The examiner opined that it was less likely as not that the Veteran's atrial fibrillation was related to episodes of tightness and pain in his chest which were noted on his March 1971 separation examination.  The basis for that opinion was that the episodes were related to indigestion and there was no evidence that cardiac arrhythmia was noted.

The Board finds that the preponderance of the competent evidence of record is against a finding that the Veteran's currently diagnosed atrial fibrillation is related to service.  The Veteran's service medical records are negative for any diagnosis of a heart disorder.  While the Veteran complained of chest pain on his March 1971 separation report of medical history, the report stated that the symptom was related to a diagnosis of indigestion.  In addition, while the medical evidence of record shows that the Veteran has a current diagnosis of atrial fibrillation, there is no medical evidence of record that atrial fibrillation was diagnosed prior to 1984, approximately 13 years after separation from service.  A prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991).

In addition, the medical evidence of record demonstrates that the Veteran's currently diagnosed atrial fibrillation is not related to service.  The only medical evidence of record which comments on the etiology of the Veteran's currently diagnosed atrial fibrillation is the April 2011 VA heart examination report.  That report stated that the Veteran's atrial fibrillation was not related to service on the basis that his in-service chest pain was caused by indigestion, and no cardiac arrhythmia was noted.  There is no medical evidence of record which indicates that the Veteran's atrial fibrillation is related to service.

The Veteran is competent to report his observable cardiovascular symptoms and similar symptoms, such as chest pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 21 Vet. App. 191 (2007).  The Board also finds the Veteran's statements to be credible, as they are not contradicted by the evidence of record.  However, the Veteran's statements are not competent to demonstrate that any symptoms he experienced in-service, such as chest pain, are related to his currently diagnosed atrial fibrillations.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that any symptoms he experienced in-service are related to his currently diagnosed atrial fibrillation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Accordingly, the Board finds that the preponderance of the competent evidence of record is against a finding that the Veteran's currently diagnosed atrial fibrillation is related to service or to a service-connected disability.  Furthermore, the evidence does not show that any cardiac disability manifested to a compensable degree within one year following separation from service.  Therefore, the Board finds that service connection for a cardiac disability, other than IHD, is not warranted.

The Board finds that the preponderance of the competent evidence weighs against the Veteran's claim for service connection for a cardiac disability, other than ischemic heart disease.  Therefore, the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cardiac disability, other than ischemic heart disease, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


